DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 11/09/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,095,366, 9,339,288, 9,539,019, and 10,130,389 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Burse (Reg. No. 37,104) on 3/3/2021.
The application has been amended as follows: 
Claim 15 has been amended as follows:
A tissue removal device, comprising: 
a housing; 

an inner tube disposed within the outer tube and configured to be translated and rotated relative to the outer tube during operation of the tissue removal device, the inner tube having an axial lumen; and 
a unitary distal tip member formed separately from the inner tube, the distal tip member being attached to a distal end of the inner tube such that an axial lumen of the distal tip member is in fluid communication with the axial lumen of the inner tube, and such that the distal tip member translates and rotates relative to the outer tube along with the inner tube during operation of the tissue removal device so that a distal facing open cutting end of the distal tip member in fluid communication with the axial lumen of the distal tip member translates across the tissue resection window of the outer tube to sever tissue extending therethrough, 
Docket: 70.008 CON9wherein the inner tube is configured to translate and rotate relative to the outer tube during operation of the tissue removal device such that the distal tip member translates across the tissue resection window of the outer tube to sever tissue extending therethrough, and wherein the distal tip member has a length greater than a length of the tissue resection window,
wherein an outer diameter of the distal tip member is greater than an outer diameter of the inner tube, such that an outer surface of the distal tip member acts as a bearing surface against an inner surface of the outer tube during operation of the tissue removal device.

Claim 17 has been canceled.

Allowable Subject Matter
Claims 2-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Johnson et al. (US 6,638,289 B1) or Huculak et al. (US 2008/0154292 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, which recites, inter alia “a unitary distal tip member formed separately from the inner tube, the distal tip member being attached to a distal end of the inner tube such that an axial lumen of the distal tip member is in fluid communication with the axial lumen of the inner tube…wherein the axial lumen of the distal tip member is smaller in cross-sectional area than the axial lumen of the inner tube” and/or the claimed invention of independent claim 15, which recites, inter alia “a unitary distal tip member formed separately from the inner tube, the distal tip member being attached to a distal end of the inner tube such that an axial lumen of the distal tip member is in fluid communication with the axial lumen of the inner tube…wherein an outer diameter of the distal tip member is greater than an outer diameter of the inner tube, such that an outer surface of the distal tip member acts as a bearing surface against an inner surface of the outer tube during operation of the tissue removal device”.

Because none of the prior art documents teach the tissue removal devices as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 2 and 15 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/SARAH A SIMPSON/Primary Examiner, Art Unit 3771